Citation Nr: 1231126	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  02-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1991 to April 1997.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2001 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2001, a statement of the case was issued in January 2002, and a substantive appeal was timely received in May 2002.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The Board remanded the Veteran's claim for a TDIU rating in September 2003 and in June 2006.  In July 2007, the Board denied the Veteran's claim for entitlement to a TDIU rating.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In March 2008, the Court granted a Joint Motion to vacate the July 2007 decision and to remand the matter for further development.  Subsequently, the Board remanded the issue for further development of the record in August 2008.  In June 2010, the Board denied the claim for a TDIU rating and the Veteran appealed the decision to the Court.  In a memorandum decision in March 2012 the Court vacated the Board's June 2010 decision and remanded the case for compliance with the terms of the Court decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2000, the Veteran's claim for a TDIU rating was received.  He is currently service connected for degenerative arthritis of the cervical spine rated 40 percent disabling and depression rated 30 percent disabling.  He has a combined rating of 60 percent effective May 6, 2002.  On VA examination in June 2001, the diagnosis in part was dysthymic disorder secondary to the service-connected condition and pain syndrome.  The rating decision in July 2001 granted service connection for depression secondary to the service-connected cervical spine disability.  The Veteran in June 2000 and in other statements contended that he cannot do the job he was trained to do as a diesel mechanic due to his service-connected cervical spine disability.  On his application for a TDIU rating, VA Form 21-8940, received in June 2000 and in May 2002, the Veteran indicated he had a high school education and took a nine month course at Wyoming Technical Institute in auto technology.  In the May 2002 application the Veteran indicated that he took a one month course in computers; however in another statement that same month he indicated that it was impossible for him to retrain for other employment due to pain in his neck and numbness in his hands.  

On the VA examination in March 2010, the examiner concluded that surgery would improve the Veteran's cervical spine disability and he would be able to work more and possibly return to an active-type job such as being a mechanic and currently was capable of performing sedentary work.  In the memorandum decision in March 2012, the Court determined that the VA examination in March 2010 was inadequate because the examiner did not discuss why the Veteran's physical limitations allow him to gain substantial employment where motion is not involved such as his ability to sit or stand in place for long periods of time.  The Court instructed that a remand is required for VA to provide an adequate examination that appropriately considers the Veteran's ability to gain substantial employment both sedentary and otherwise.  The Court also noted that the Board erred by failing to determine whether the Veteran's service-connected disabilities resulted from a common etiology or a single accident under 38 C.F.R. § 4.16(a).

Lastly, in a brief in May 2010 the Veteran's representative indicated that it is unclear whether the Veteran is in receipt of benefits from the Social Security Administration (SSA).  As there may be outstanding SSA records pertinent to the Veteran's claim for a TDIU rating, an attempt needs to be made to obtain such records.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Obtain a copy of all the medical records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for an appropriate VA examination to determine whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  The claims folder must be made available for the examiner to review.  Following interview of the Veteran, examination and review of the claims folder, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected degenerative arthritis of the cervical spine and depression render him unable to obtain or maintain substantially gainful employment, to include sedentary and physically active employment?

The examiner must discuss the Veteran's physical limitations in being employed in a sedentary job, to include his ability to sit or stand in place for long periods of time.  

The examiner is asked to consider that the Veteran has a high school education and was trained to work as a diesel mechanic.  

The examiner is asked to comment on the significance of the following:

VA examination in March 2001 whereby the examiner indicated that the Veteran was unable to work due to neck pain and arm pain;

VA examination in June 2005 whereby the examiner concluded that the Veteran would be suitable for sedentary work as he was working 3 to 4 hours per day; 

VA examination in March 2010 whereby the examiner was of the opinion that the Veteran's service-connected cervical spine disability and depression are not of such severity that the Veteran was unable to maintain substantially gainful employment, noting that the Veteran was definitely able to do sedentary office type work; and, 

statement dated in June 2000 from the Veteran's mother who indicated that the Veteran could not work for the family's restaurant due to significant pain while cleaning or bending and lifting heavy items; and, 

April 2006 statement from the Veteran's mother whereby she indicated that his condition was deteriorating , he could no longer work 3 to 4 hours per day, and was unable to do sedentary computer work.  

The examiner must provide a rationale for all opinions rendered.  If the examiner is not able to provide any of the requested opinions, he or she should explain why.

3.  Thereafter, readjudicate the claim for a TDIU rating on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


